      Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 1 of 13 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JEFFREY L. NOYES,                             )
                                              )       Case No.:
         Plaintiff,                           )
                                              )
vs.                                           )
                                              )       JURY TRIAL DEMANDED
FEDERAL NATIONAL MORTGAGE                     )
ASSOCIATION,                                  )
                                              )
         Defendant.                           )
                                              )

                                          COMPLAINT

I.       INTRODUCTION

         1.      Plaintiff Jeffrey L. Noyes (the “Plaintiff”) brings this action against Federal

National Mortgage Assistance (the “Defendant”) for claims pursuant to Missouri state law for

actions of the Defendant that resulted in economic losses and emotional distress. Continuously

since August 18, 2006, the Plaintiff has been licensed by the State of Missouri’s Department of

Professional Registration (the “MDPR”) as a residential real estate appraiser. The MDPR is the

entity in Missouri that is authorized and responsible for determining the competency and eligibility

of an individual to perform real estate appraisals in Missouri. The MDPR is the entity in Missouri

that is authorized and responsible to determine if an appraiser had performed an appraisal in a

deficient manner. The Plaintiff in or about 2006 became eligible to perform real estate appraisals

for lenders seeking sale to or guarantee from Fannie Mae without review and continued in that

status until on or about July 31, 2015.

         2.      Beginning on or about July 31, 2015, the Defendant communicated to mortgage

lenders that the Defendant had placed the Plaintiff on the Defendant’s 100% Review List (the



                                                  1
   Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 2 of 13 PageID #: 2




“List”) despite the Plaintiff not having engaged in any conduct that would justify the Plaintiff’s

inclusion in the List. The List comprises a small number of appraisers whom the Defendant had

deemed had performed deficient appraisals.            The Defendant continued to make regular

communications to mortgage lenders that the Plaintiff remained on the List for in excess of one

year. The Defendant made no communication to the MDPR alleging that the Plaintiff had engaged

in any deficiencies with regard to mortgage appraisals conducted by the Plaintiff. The MDPR

maintains personnel qualified to determine whether any allegations that an appraiser has failed to

perform appraisals adequately are meritorious. The MDPR affords a licensed appraiser the

opportunity to appeal any disciplinary decision of the MDPR.

       3.      Shortly after being placed on the List, the Plaintiff became aware that the number

of appraisals that mortgage lenders contracted with him to perform greatly diminished. The

Plaintiff’s business revenues decreased tremendously and remained greatly diminished at least

throughout the period that the Defendant communicated to mortgage lenders that the Plaintiff was

on the List. Upon information and relief, mortgage lender’s contracting with the Plaintiff to

perform appraisals, still remains impaired as a result of the conduct of the Defendant.

       4.      The Plaintiff timely engaged in any actions available to the Plaintiff to avoid being

placed on the List. The Plaintiff timely engaged in any actions available to the Plaintiff to cause

the Defendant to remove the Plaintiff from the List. The Defendant persisted for well over one (1)

year to communicate to mortgage lenders that the Plaintiff remained on the List.

       5.      The Defendant’s actions in placing the Plaintiff on the List were arbitrary,

capricious, negligent, reckless, and manifested such reckless indifference to the right of the

Plaintiff to engage in the business of residential real estate appraisal such that the law implies that

the Defendant intentionally inflicted the Plaintiff’s injuries. The Defendant was consciously



                                                  2
      Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 3 of 13 PageID #: 3




negligent in that the Defendant was conscious of its conduct in communicating to mortgage lenders

that the Plaintiff was on the List and was conscious that its conduct would naturally or probably

result in the Plaintiff’s injuries. The Defendant had reason to know that its communications

regarding the Plaintiff had a high degree of probability of causing the Plaintiff’s damages of

substantial economic losses and severe emotional distress.

         6.    The Defendant’s decision to place Plaintiff on the List was made by an employee

lacking sufficient knowledge and skill to make an accurate determination as to whether or not

Plaintiff’s appraisal(s) had been performed deficiently and therefore warranted 100% review.

         7.    The Plaintiff’s being on the List created an expectancy on the part of mortgage

lenders that selecting the Plaintiff to perform a real estate appraisal for a mortgage loan would

create a delay in the mortgage loan being granted and a consequent delay in receipt of the

associated revenues. Mortgage lenders seeks to generate revenues as quickly as possible in part

because the lender’s short-term profit is an important influencer of the lender’s stock price. The

Plaintiff’s being on the List created an expectancy on the part of mortgage lenders that the use of

the Plaintiff to perform an appraisal for a mortgage loan would create a risk that the Defendant

might not purchase or guarantee a mortgage loan for which the Plaintiff performed the appraisal.

         8.    The Plaintiff suffered severe, pervasive emotional distress including chronic

anxiety as a proximate result of the Defendant’s actions.

         9.    Plaintiff seeks an award of damages in excess $75,000.00, exclusive of interests

and costs. The Plaintiff demands a jury trial on all claims and issues.

II.      THE PARTIES

                                           PLAINTIFF

         10.   Plaintiff Jeffrey L Noyes is a citizen of the State of Missouri and was so at all times



                                                 3
   Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 4 of 13 PageID #: 4




relevant herein.

       11.     Plaintiff is a resident of the County of Saint Louis, Missouri and was so at all times

relevant herein.

       12.     Plaintiff resides at 1610 Baronet Drive, Ballwin, Missouri 63021

       13.     Plaintiff has engaged in the business of real estate appraising since August 2006.

                                          DEFENDANT

       14.    Defendant Federal National Mortgage Association is commonly referred to and is

referred to sometimes herein as “Fannie Mae.”

       15.    Defendant is a congressionally chartered corporation.

       16.    The address of the Defendant is Midtown Center, 1100 15th Street, NW, Washington,

DC 20005.

       17.    Hugh R. Frater is the Chief Executive Officer of the Defendant.

       18.    Defendant conducts business in the State of Missouri and in the County of Saint

Louis, Missouri and did so at all times relevant herein.

       19.     Defendant is a purchaser of mortgage loans from mortgage lenders.

       20.     Defendant is a guarantor of mortgage loans.

       21.     Defendant’s estimated revenues in 2019 totaled nearly a quarter of a trillion dollars.

The Defendant exercises tremendous influence over mortgage lenders in its role as a purchaser

and guarantor of a vast number of mortgages.

III.   JURISDICTION AND VENUE

       22.     This Court has jurisdiction over this matter pursuant to 28 U. S. Code § 1332 due

to the diversity of the parties and that the amount in controversy, exclusive of interests and costs,

exceeds the sum of $75,000.00.



                                                 4
   Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 5 of 13 PageID #: 5




       23.      Venue is proper pursuant to 28 U. S. C. § 1391 because at all times relevant, the

Plaintiff resided in and conducted his real estate appraisal business in this district, and the

Defendant’s wrongful acts and/or omissions complained of herein occurred in this judicial district.

                                            COUNT I

             (TORTIOUS INTERFERENCE WITH BUSINESS EXPECTANCY)

       24.      Plaintiff realleges and incorporates all of the preceding paragraphs as if fully set

forth herein.

       25.      Prior to July 31, 2015, Plaintiff had engaged in the performance of mortgage

appraisals for numerous mortgage lenders and had enjoyed a profitable business from doing so

including performing appraisals for mortgage lenders who were seeking to sell mortgages to

Fannie Mae. The Plaintiff had an expectancy of continuing to be paid by mortgage lenders to

conduct real estate appraisals at or about the same level of frequency as prior to July 31, 2015.

The Plaintiff had an expectancy of continuing to receive revenues from performing real estate

appraisals per annum at or in excess of the revenues generated shortly prior to July 31, 2015.

       26.      The facts stated above in the paragraph above show that the Plaintiff had a valid

business expectancy.

       27.      The Defendant prior to July 31, 2015 and on or after July 31, 2015 and at all times
relevant herein was knowledgeable that the Plaintiff conducted real estate appraisals as the

Plaintiff’s business activity. Defendant knew that the Plaintiff had an expectancy of being selected

to perform paid appraisals at about the same level of frequency as prior to July 31, 2015.

       28.      The facts stated above in the paragraph above show that the Defendant was

knowledgeable that the Plaintiff had knowledge of the Plaintiff’s business expectancy.




                                                 5
   Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 6 of 13 PageID #: 6




        29.     Defendant’s publishing of the List that stated that any mortgage appraisals

performed by the Plaintiff would be subject to 100% review was intentional interference by the

Defendant that induced and caused a breach of the Plaintiff’s valid business expectancy.

        30.     The Defendant’s decision to place the Plaintiff on the List was made by an

employee lacking the qualifications to determine if the Plaintiff’s appraisals had been conducted

in any deficient manner.       The Defendant improperly delegated authority to an unqualified

employee to determine whether the Plaintiff should be placed on the list. The Defendant owed a

duty to the Plaintiff to not place the Plaintiff on the List absent a competent review of the Plaintiff’s

prior appraisals showing a deficiency in performance of real estate appraisal(s).

        31.     The facts stated in the paragraph above show that the Defendant had an absence of

justification in placing the Plaintiff on the List and communicating that information to mortgage

lenders.

        32.     After the Defendant placed the Plaintiff on the List, mortgage lenders began

contracting with the Plaintiff for far fewer real estate appraisals than before the Defendant placed

the Plaintiff on the List. The Plaintiff consequently sustained a substantial loss in income. The

Plaintiff sustained severe, chronic emotional distress due to the Defendant’s actions and as a

proximate cause of the Defendant’s actions.

        33.     The facts stated above in the paragraph above show that the Defendant caused the

Plaintiff to sustain damages as a result of the Defendant’s tortious interference with the Plaintiff’s

business expectancy.

        34.     The statute of limitations for a tortious interference with a business expectancy

claim is five years under Missouri law. D’Arcy & Associates, Inc. v. K.P.M.G. Peat Marwick,

L.L.P., 129 S.W.3d 25, 29 (Mo. Ct. App. 2004).



                                                   6
   Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 7 of 13 PageID #: 7




       WHEREFORE, Plaintiff states that he has been damaged, for which damages he prays that

this Honorable Court enter a judgment against the Defendant in such a sum that may be fair and

reasonable under the premises and in excess of $75,00.00, exclusive of interests and costs, together

with costs expended herein, including special damages, general damages, and punitive damages,

and for such further relief as the Court may deem just and proper in the premises.

                                            COUNT II

                                (NEGLIGENT SUPERVISION)

       35.      Plaintiff realleges and incorporates all of the preceding paragraphs as if fully set

forth herein.

       36.      The Defendant possessed a legal duty to exercise ordinary care to protect the

Plaintiff against an unreasonable risk of harm.

       37.      The Defendant’s communicating to mortgage lenders that the Defendant had placed

the Plaintiff on the List was a breach of the Defendant’s duty to exercise ordinary care to protect

the Plaintiff against an unreasonable risk of harm including harm to his business revenues.

       38.      The Defendant’s communicating to mortgage lenders that the Defendant had placed

the Plaintiff on the List proximately caused the Plaintiff’s economic losses and emotional distress.

The Defendant was negligent in failing to adequately supervise its employee(s) who made the

decision to place and keep the Plaintiff on the List.

       39.      The Defendant’s communicating to mortgage lenders that the Defendant had placed

the Plaintiff on the List proximately caused actual damages to the Plaintiff’s person and property.

       40.      To establish a claim for negligent supervision, the Plaintiff must plead: 1) that a

legal duty of the Defendant to use ordinary care to protect the Plaintiff against unreasonable risk

of harm existed, 2) that Defendant breached its duty, 3) that Defendant’s breach was a proximate



                                                  7
   Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 8 of 13 PageID #: 8




cause between the breach and the resulting injury, and 4) that Plaintiff sustained actual damages

to his person or property. Hoover’s Diary, Inc. v. Mid-Am. Dairymen, Inc., 700 S.W.2d, 426, 431

(Mo. banc 1985).

        41.     The Plaintiff herein has pleaded sufficient facts to assert a claim for negligent

supervision.

        WHEREFORE, Plaintiff states that he has been damaged, for which damages he prays that

this Honorable Court enter a judgment against the Defendant in such a sum that may be fair and

reasonable under the premises and in excess of $75,00.00, exclusive of interests and costs, together

with costs expended herein, including special damages, general damages, and punitive damages,

and for such further relief as the Court may deem just and proper in the premises.

                                            COUNT III

                (NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)

        42.     Plaintiff realleges and incorporates all of the preceding paragraphs as if fully set

forth herein.

        43.     The Defendant had a legal duty to protect the Plaintiff from injury resulting from

its communications to mortgage lenders that the Defendant had placed the Plaintiff on the List.

        44.     The Defendant breached its duty to protect the Plaintiff from injury resulting from

its communications to mortgage lenders that it had placed the Plaintiff on the List.

        45.     The Defendant proximately caused the injury to the Plaintiff by its communication

that the Plaintiff was on the List.

        46.     The Defendant did cause injury to the Plaintiff.

        47.     The Defendant should have realized that its conduct involved an unreasonable

risk of causing distress.



                                                  8
   Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 9 of 13 PageID #: 9




       48.      As a result of the Defendant’s above-describe conduct, the Plaintiff has for more

than six months daily suffered the following: excessive anxiety and worry about a number of

events or activities including his work and business activities; and difficulty controlling the worry,

restlessness, being easily fatigued, difficulty concentrating, irritability, muscle tension, sleep

disturbance, each of which was related to the anxiety and worry. The Defendant’s anxiety and

worry that resulted from the Defendant’s actions were and are not related to another condition.

The Plaintiff’s anxiety and worry resulting from the Defendant’s conduct caused clinically

significant distress and impairment in social, occupational, and other important areas of

functioning. The Plaintiff’s anxiety and worry were not the results of the effects of a substance,

nor a general medical condition, and did not occur as the result of or during a condition other than

the emotional distress caused by the Defendant.

       49.      The Plaintiff’s emotional distress caused by the Defendant is medically diagnosable

as an anxiety disorder pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 5th

Edition (“DSM-5”) published by the American Psychiatric Association.

       WHEREFORE, Plaintiff states that he has been damaged, for which damages he prays that

this Honorable Court enter a judgment against the Defendant in such a sum that may be fair and

reasonable under the premises and in excess of $75,00.00, exclusive of interests and costs, together

with costs expended herein, including special damages, general damages, and punitive damages,

and for such further relief as the Court may deem just and proper in the premises.

                                            COUNT IV

                                         (DEFAMATION)

       50.      Plaintiff realleges and incorporates all of the preceding paragraphs as if fully set

forth herein.



                                                  9
 Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 10 of 13 PageID #: 10




        51.     The elements of a defamation in Missouri are: 1) publication, 2) of a defamatory

statement, 3) that identifies the Plaintiff, 4) that is false, 5) that is published with the requisite

degree of fault, and 6) damages the Plaintiff’s reputation. Nazeri v. Missouri Valley College, 860

S.W.2d 303 (Mo. ban 1993).

        52.     The Defendant’s written communication to mortgage lenders that Plaintiff was on

the List was a publication that satisfied the first element of a defamation claim.

        53.     The Defendant’s publication of the Plaintiff’s name on the list damaged the

Plaintiff’s reputation within the mortgage lending industry in that the publication caused mortgage

lenders to believe that the Plaintiff was deficient with regard to the performance of real estate

appraisals.

        54.     The List explicitly identified the Plaintiff as being on the List.

        55.     The Defendant’s publication of the List with the Plaintiff’s name thereon was with

the required degree of fault.

        56.     The Defendant’s publication of the List with the Plaintiff’s name thereon damaged

the Plaintiff’s reputation within the mortgage industry and among mortgage lenders, the source of

the Plaintiff’s business.

        57.     The Plaintiff has herein sufficiently pleaded the elements of defamation under

Missouri law.

        58.     The Plaintiff filed an action for defamation against the Defendant on July 30, 2017

in the Circuit Court of Saint Louis County, Missouri.

        59.     The Defendant’s communications to mortgage lenders that the Plaintiff was on the

List were in no way privileged communication(s) in light of the List’s clear communication to




                                                  10
 Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 11 of 13 PageID #: 11




mortgage lenders that the Plaintiff was less desirable to mortgage lenders than other appraisers and

that the Plaintiff was deficient as a real estate appraiser.

        60.      The Defendant acted with actual malice in that the Defendant either had knowledge

of the falsity that the Plaintiff was not deficient as a real estate appraiser or the Defendant acted

with reckless disregard as to whether or not Plaintiff was deficient as a real estate appraiser.

        61.      The Defendant’s communications proximately caused the Plaintiff to suffer the

deprivation of great gains and profits that he would have made absent the Defendant’s defamatory

communications.

        62.      The Defendant’s conduct in publishing to mortgage lenders that the Plaintiff was

deficient as a real estate appraiser was willful, wanton, and malicious.

        63.      The Defendant’s relevant communications described above went beyond

communications of mere opinions.

        64.      The Defendant’s relevant communications described above were beyond the

protections of the First Amended to the United States Constitution.

        65.      The Defendant’s relevant communications described above were beyond the

protections of the Article I, Section 8 of the Missouri State Constitution.

        66.      The Defendant’s conduct against the Plaintiff was defamation under Missouri state

law.

              WHEREFORE, Plaintiff prays that this honorable Court enter an order against

Defendant awarding special damages, general damages, and punitive damages in an aggregate

amount of more than $75,000.00, exclusive of interest and costs, and for specific amounts to be

determined, and for court costs expended herein.




                                                   11
Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 12 of 13 PageID #: 12




                                   Respectfully submitted,
                                   LEDBETTER LAW FIRM, LLC

                               By: /s/ Frank R. Ledbetter___
                                   Frank R. Ledbetter, MBE#53521; Fed#53521MO
                                   Attorney for Plaintiff
                                   141 N. Meramec Avenue, Suite 24
                                   Saint Louis, MO 63105
                                   (314) 535-7780 Telephone
                                   (314) 533-7078 Facsimile
                                   stlatty@gmail.com




                                     12
Case: 4:20-cv-01005-SPM Doc. #: 1 Filed: 07/31/20 Page: 13 of 13 PageID #: 13
